Title: To James Madison from William Pinkney, 22 January 1812
From: Pinkney, William
To: Madison, James


Dear SirBaltimore. 22. Jany 1811. [1812]
I have received a Letter from Mr Dallas (of the 16th.) from which it appears that he had not been applied to by Mr. Gallatin to assist in the Cases in the supreme Court of the US. in which it was thought his Aid would be advisable, and further that he would be willing to assist if applied to. Although I shall be perfectly prepared to argue one of them (the Case of the French National Vessel) it will be a great Gratification to me to have him for an associate in both. I take the Liberty to submit it to your Consideration whether an early Application to him would not be well, if it is intended to employ him at all.
I find an immense Mass of Business in the Supreme Court in which the Government is concerned but I hope to be able to get through with it at the ensuing Term. The Committee of Claims has referred Beaumarchais’s Case to me upon the Law of it. It perplexes me exceedingly; for in strict Law the Discount cannot well be maintained—and yet in all Righteousness it ought to be insisted on—at least there seems to be the strongest probability that it ought. I hope to be in Washington on Tuesday next. In the meantime I am not neglecting my Official Duties. I have the Honour to be with sincere Respect & Attachment—Dear Sir, Your faithful & Obt Servant.
Wm Pinkney
